DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 

On page 6 of the remark, applicant argued:  “As will be evident from the foregoing, one skilled in the art would recognize that FIG. 3-1 of Ali references machine virtualization, and specifically does not refer to a containerized system.”  The examiner disagrees. 

.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali (Virtualization with KVM. In: Practical Linux Infrastructure. Apress, Berkeley, CA) (hereinafter Ali).

laim 1, Ali teaches: 

A hyperconverged system, comprising: 
a plurality of containers, wherein each container includes a virtual machine (VM) and a virtualization solution module (Ali, pg 52, 56, Figure 3-1 VM1-5—a kernel in CentOS can be seen as a virtualization solution module).

As per claim 2, Ali teaches: 

The system of claim 1 (see rejection on claim 1), wherein the virtualization solution module includes a loadable kernel module (Ali, pg 52, Figure 3-1 OS).

As per claim 3, Ali teaches: 

The system of claim 2 (See rejection on claim 2), wherein the loadable kernel module provides the core virtualization infrastructure. (Ali, pg 52, Figure 3-1 OS—infrastructures OS provides can be seen as core virtualization infrastructure).

As per claim 4, Ali teaches: 

The system of claim 2 (See rejection on claim 2),, wherein the virtualization solution module further includes a processor specific module (Ali, pg 56—qemu-kvm.x86_64).

As per claim 5, Ali teaches: 

The system of claim 1 (see rejection on claim 1), wherein the virtualization solution module is a KVM module (Ali, pg 56—qemu-kvm.x86_64).


As per claim 7, see rejection on claim 1. 

As per claim 8, Ali teaches: 

A method for implementing a hyperconverged system, comprising: 
providing at least one server (Ali, pg 52, 56—a server exists in order to run all the processes), ; and 
implementing a hyperconverged system on the at least one server by loading a plurality of containers onto a memory device associated with the server (Ali, pg 52, 56, 59—hard drives can be seen as memory), wherein each container includes a virtual machine (VM) and a virtualization solution module (See rejection on claim 1).

As per claim 9, see rejection on claim 2. 

As per claim 10, see rejection on claim 3. 

As per claim 11, see rejection on claim 4. 

As per claim 12, see rejection on claim 5. 

As per claim 14, see rejection on claim 1. 

As per claim 15, see rejection on claim 2. 

As per claim 16, see rejection on claim 3. 

As per claim 17, see rejection on claim 4. 

As per claim 18, see rejection on claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Applicant Admitted Prior Art (Background, Spec) (hereinafter AAPA).

As per claim 6, Ali teaches: 

A compute environment comprising the system of claim 1 (see rejection on claim 1).

Ali does not expressly teach:
 wherein the compute environment is a datacenter.

However, AAPA discloses: 
wherein the compute environment is a datacenter (AAPA, [0002]).

Both AAPA and Ali pertain to the art of virtualization.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a data center because a data center is a common IT infrastructure in the world today. 

As per claim 13, see rejection on claim 6. 

As per claim 19, see rejection on claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196